Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 and 08/10/2022 have been entered.
 
Claims 2 and 7 are cancelled.
Pending claims 1, 3-6, 8-10 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seekins (US 4971048) in view of Mauro (US 20100276509).
Re claim 1, Seekins discloses a drinking straw 14, comprising: 
an outer layer 19 defining an exterior of the drinking straw (see fig. 2) and an internal space (inside 19) of the drinking straw; 
an upper end (above valve in 18, adjacent 20) and a lower end (below valve in 16, adjacent 22), wherein each of the upper end and the lower end defines a respective opening (adjacent 20, 22);
a first cover (a portion of 30 that is in compartment 16 lower end; see annotate figure 1 below) disposed within the internal space at the lower end covering the opening (lower end opening of compartment 16) at the lower end (see fig. 1);
a second cover (a portion of 32 is in compartment 18 upper end; see annotate figure 1 below) disposed within the internal space at the upper end covering the opening at the upper end (upper end opening of compartment 18; see fig. 2);
an inner wall (see fig. 2, wall dividing compartments 16 and 18) disposed within the internal space, 
wherein the outer layer and the inner wall define a first inner compartment 16 and a second inner compart 18 within the internal space (see fig. 2); and
wherein the first cover is only disposed in the first inner compartment 16 (see annotate figure 1 below), and the second cover is only disposed in the second inner compartment 18 (see annotate figure 1 below).



    PNG
    media_image1.png
    706
    851
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Seekins)

Seekins does not teach the inner wall being a single inner wall. 
Mauro discloses a straw 10 (fig. 7), in the same field of endeavor, having an outer wall 14 and a single inner wall (one wall 30) as the divider wall between two adjacent compartment inside the straw, as opposed to multilayer wall divider shown in another embodiment (fig. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seekins to incorporate the teachings of Mauro to substitute the inner wall with a single inner wall configuration. The substitution of one known element (multi layer inner wall as compartment divider) as taught by Seekins with another (single inner wall) as taught by Mauro would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the wall construction would have yielded predictable results, namely, providing separate wall compartment inside the straw. A person of ordinary skill in the art would have had the technological capabilities to incorporate an inner wall being a single wall instead of multilayer wall to improve product weight and manufacturing steps. 

Re claim 3, Seekins, as modified, discloses the outer layer 19 and the inner wall define the opening (fig. 1: opening immediately below the valve in 16, adjacent 22) at the lower end in the first inner compartment 16, wherein the outer layer and the inner wall define another opening (fig. 1: opening immediately above valve in 18, adjacent 20) in the second inner compartment 18, wherein the first cover (see annotated fig. 1 above) covers the opening at the lower end in the first inner compartment 16, and wherein the second cover (see annotated fig. 1 above) covers the another opening (at upper end of 18) in the second inner compartment 18.

Re claim 4, Seekins, as modified, discloses the first inner compartment 16 comprises a first pair of edge pieces (opposing inner surface wall portions of the compartment wall of 16 where the check valve edge at 30 is attached), and wherein the first cover (flap of the check valve 30 annotated above) is attached to an edge piece (one surface wall portion where edge of the flap at 30 is connected) of the first pair of edge piece (similar citation for edge pieces associated second cover is shown in annotated figure 2 below).

Re claim 5, Seekins, as modified, discloses the second inner compartment 18 comprises a second pair of edge pieces (opposing inner surface wall portions of the compartment wall of 18 where the check valve flap edges at 32 is attached; see annotated figure 2 below), and wherein the second cover (flap of the check valve at 32) is attached to an edge piece (one inner surface wall portion of the compartment wall of 18 where the check valve flap edge at 32 is attached) of the second pair of edge pieces (see annotated figure 2 below).

    PNG
    media_image2.png
    509
    846
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2



Re claim 6, Seekins, as modified, discloses the drinking straw according to claim 1, wherein the drinking straw is made of plastic, paper, metal, or a combination thereof (col. 2, ln 35: plastic).

Re claim 8, Seekins, as modified, discloses the drinking straw according to claim 3, wherein the first cover (a portion of 30 that is in compartment 16 lower end; see annotate figure 1) is comprised of a first piece (left flap) and a second piece (right flap), wherein the second cover (a portion of 32 is in compartment 18 upper end; see annotate figure 1) is comprised of a third piece (left flap) and a fourth piece (right flap), wherein the first piece and the second piece cover the lower opening of the first inner compartment 16, and wherein the third piece and the fourth piece cover the another opening of the second inner compartment 18 (see annotated figure 1).

Re claim 9, Seekins discloses the drinking straw according to claim 1, further comprising an exterior cover 34, 26 that is attached to the drinking straw 14 from the outside (outside of 14).

Re claim 10, Seekins discloses the drinking straw according to claim 3, wherein the first cover (a portion of 30 that is in compartment 16 lower end; see annotate figure 1)  and the second cover (a portion of 32 is in compartment 18 upper end; see annotate figure 1) are located opposite of each other in a lengthwise direction of the drinking straw (see fig. 1). 

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered. 

Regarding claim 1, applicant argues that the references fail to teach “wherein the first cover is only disposed in the first inner compartment and the second cover is only disposed in the second inner compartment” since the lower valves and upper valves are each in both compartments 16 and 18 (Remarks page 7-8). 
Applicant’s argument is moot because the new ground of rejection only cite one of the valve in each of the compartments 16 and 18 to be the respective “first cover” and “second cover”. The new citation shows the cited “first cover” and “second cover” are only disposed in their respective first and second compartment as shown in annotated figure below:

    PNG
    media_image1.png
    706
    851
    media_image1.png
    Greyscale

Further regarding claim 1, applicant further argues the teachings of Mauro being focused on preventing unwanted objects and lack the teaching on the first cover and second cover (Remarks page 8), applicant's argument is against the references (Mauro) individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the structure and respective positioning of the first and second covers are already taught by Seekins, and Mauro were relied upon to show that an inner wall of a straw can be constructed as a single inner wall instead of a multi-layer wall. A person of ordinary skill would have the technological capabilities to incorporate the teachings of Mauro to utilize a single inner wall in Seekins’ straw structure for an improved product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752